Exhibit 10.1

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

PORTALPLAYER, INC.,

 

as Borrower

 

and

 

SILICON VALLEY BANK,

 

as Bank

 

MAY 31, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated May 31, 2005, between
SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive, Santa Clara,
California 95054, fax number: (408) 654-5517, and PORTALPLAYER, INC., a
corporation organized and in good standing in the State of California
(“Borrower”), whose address is 70 W. Plumeria Drive, San Jose, California 95134,
fax number: (408) 855-0841 provides the terms on which Bank will lend to
Borrower and Borrower will repay Bank.

 

The Borrower and Bank have entered into that certain Loan and Security
Agreement, dated September 26, 2002, as modified by a Loan and Security
Agreement dated November 10, 2003 (the same, as amended, modified, substituted,
extended, and renewed from time to time, including, without limitation pursuant
to that certain Loan Modification Agreement dated as of June 15, 2004, are
collectively referred to herein as the “Existing Loan Agreement”). The Existing
Loan Agreement provided for loans up to the principal amount of Five Million
Dollars ($5,000,000) and an Equipment Term Loan in the principal amount of Two
Million Dollars ($2,000,000). The Borrower and Bank have agreed to replace the
Existing Loan Agreement with this Agreement and to cause all Obligations owed
under the Existing Loan Agreement as of the date hereof to become Advances
hereunder upon the terms and conditions as more fully set forth herein.

 

1. ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1 Promise to Pay.

 

Borrower promises to pay Bank the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.

 

2.1.1 Revolving Advances.

 

(a) Bank will make Advances not exceeding the Committed Revolving Line minus (i)
the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), minus (ii) all amounts utilized under the Cash
Management Services Sublimit and minus (iii) the FX Reserve. Amounts borrowed
under this Section may be repaid and reborrowed during the term of this
Agreement.

 

(b) To obtain an Advance, Borrower must notify Bank by facsimile or telephone by
3:00 p.m. Pacific time on the Business Day the Advance is to be made. Borrower
must promptly confirm the notification by delivering to Bank the Loan
Payment/Advance Request Form attached as Exhibit B (the “Payment/Advance Form”).
Bank will credit Advances to Borrower’s deposit account. Bank may make Advances
under this Agreement based on instructions from a Responsible Officer or his or
her designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank reasonably believes is a Responsible Officer or designee.
Borrower will indemnify Bank for any loss Bank suffers due to such reliance.

 

(c) The Committed Revolving Line terminates on the Revolving Maturity Date, when
all Advances are immediately payable.

 

(d) Bank’s obligation to lend the undisbursed portion of the Obligations will
terminate if, in Bank’s sole discretion, there has been a material adverse
change in the general affairs, management, results of operation, condition
(financial or otherwise) or the prospect of repayment of the Obligations, or
there has been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank prior to the
execution of this Agreement.

 

2.1.2 Letters of Credit Sublimit.

 

Bank will issue or have issued letters of credit (each a “Letter of Credit” and
collectively the “Letters of Credit”) for Borrower’s account not exceeding (i)
the Committed Revolving Line, minus (ii) the outstanding principal balance of
the Advances minus the Cash Management Sublimit, minus the FX



--------------------------------------------------------------------------------

Reserve; however, the face amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit), together with all outstanding
Advances, all amounts for services utilized under the Cash Management Services
Sublimit and the FX Reserve, may not at any time exceed Fifteen Million Dollars
($15,000,000). Each Letter of Credit will have an expiry date of no later than
one hundred eighty (180) days after the Revolving Maturity Date, but Borrower’s
obligations to reimburse Bank under the Letters of Credit will be secured by
cash on terms acceptable to Bank at any time after the Revolving Maturity Date
if the term of this Agreement is not extended by Bank. Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Prior to or simultaneously with the opening of each
Letter of Credit, Borrower shall pay to Bank, a letter of credit fee (each a
“Letter of Credit Fee” and collectively the “Letter of Credit Fees”) in an
amount equal to one percent (1%) per annum of the face amount of the Letter of
Credit. Such Letter of Credit Fees shall be paid in advance upon the issuance of
the Letter of Credit and upon each anniversary thereof, if any. In addition,
Borrower shall pay to Bank any and all additional issuance, negotiation,
processing, transfer or other fees to the extent and as and when required by
Bank.

 

2.1.3 Foreign Exchange Sublimit.

 

If there is availability under the Committed Revolving Line, then Borrower may
enter in foreign exchange forward contracts with the Bank under which Borrower
commits to purchase from or sell to Bank a set amount of foreign currency more
than one business day after the contract date (the “FX Forward Contract”). Bank
will subtract 10% of each outstanding FX Forward Contract from the foreign
exchange sublimit which, together with all outstanding Advances, all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) and all
amounts utilized under the Cash Management Services Sublimit, shall not exceed
Fifteen Million Dollars ($15,000,000) (the “FX Reserve”). The total FX Forward
Contracts at any one time may not exceed 10 times the amount of the FX Reserve.
Bank may terminate the FX Forward Contracts if an Event of Default occurs.

 

2.1.4 Cash Management Services Sublimit.

 

Borrower may use up to Fifteen Million Dollars ($15,000,000), minus all
outstanding Advances, minus all outstanding Letters of Credit, (including drawn
but unreimbursed Letters of Credit), minus the FX Reserve, (the “Cash Management
Services Sublimit”) for Bank’s Cash Management Services, which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in various cash management services agreements
related to such services (the “Cash Management Services”). Such aggregate
amounts utilized under the Cash Management Services Sublimit will at all times
reduce the amount otherwise available to be borrowed under the Committed
Revolving Line. Any amounts Bank pays on behalf of Borrower or any amounts that
are not paid by Borrower for any Cash Management Services will be treated as
Advances under the Committed Revolving Line and will accrue interest at the rate
for Advances.

 

2.2 Interest Rate, Payments.

 

Interest Rate. Advances accrue interest on the outstanding principal balance at
a floating per annum rate of interest equal to the Prime Rate. After an Event of
Default, Obligations accrue interest at three percent (3%) above the rate
effective immediately before the Event of Default. The interest rate increases
or decreases when the Prime Rate changes. Interest is computed on a 360-day year
for the actual number of days elapsed.

 

(a) Payments. Interest due on the Committed Revolving Line is payable on the
first (1st) day of each month. Bank may debit any of Borrower’s deposit accounts
including Account Number              for principal and interest payments owing
or any amounts Borrower owes Bank. Bank will promptly notify Borrower when it
debits Borrower’s accounts. These debits are not a set-off. Payments received
after 12:00 Noon Pacific time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrue.

 

2.3 Fees.

 

Borrower will pay all Bank Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through and after the date of this Agreement,
which Bank Expenses shall be payable immediately upon request by Bank.

 

2



--------------------------------------------------------------------------------

3. CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial Credit Extension.

 

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that it receive the agreements, documents and fees it
requires.

 

3.2 Conditions Precedent to all Credit Extensions.

 

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

 

(a) timely receipt of any Payment/Advance Form; and

 

(b) the representations and warranties in Section 5 must be true on the date of
the Payment/Advance Form and on the effective date of each Credit Extension and
no Event of Default may have occurred and be continuing, or result from the
Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties of Section 5
remain true.

 

4. CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest.

 

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Bank upon the occurrence of any Event of Default, may place a “hold” on any
deposit account of Borrower maintained with Bank. If this Agreement is
terminated, Bank’s lien and security interest in the Collateral shall continue
until Borrower fully satisfies the Obligations (other than inchoate indemnity
obligations). Upon payment in full of the Obligations and at such time as Bank’s
obligation to make Credit Extensions has terminated, Bank shall release its
liens and security interests in the Collateral and all rights therein shall
revert to Borrower.

 

4.2 Authorization to File.

 

Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.

 

5. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Authorization.

 

Borrower and each Subsidiary is duly existing and in good standing in the State
of California and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified, except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. Borrower and each
Subsidiary’s exact legal name is as set forth on the first page of this
Agreement. The execution, delivery and performance of the Loan Documents have
been duly authorized, and do not conflict with Borrower’s formation documents,
nor constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which, or
by which it is bound, in which the default could reasonably be expected to cause
a Material Adverse Change.

 

5.2 Collateral.

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.

 

5.3 Litigation.

 

Except as disclosed in Borrower’s public filings with the SEC, there are no
actions or proceedings pending or, to the knowledge of Borrower’s Responsible
Officers, overtly threatened by or against Borrower or any Subsidiary in which a
likely adverse decision would reasonably be expected to cause a Material Adverse
Change.

 

3



--------------------------------------------------------------------------------

5.4 No Material Adverse Change in Financial Statements.

 

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent consolidated
financial statements submitted to Bank.

 

5.5 Solvency.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement or any of the Loan Documents; and Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.6 Regulatory Compliance.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

 

5.7 Subsidiaries.

 

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 

5.8 Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. It
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected and forecasted results.

 

6. AFFIRMATIVE COVENANTS

 

Borrower will do all of the following for so long as Bank has an obligation to
make any Credit Extension, or there are outstanding Obligations:

 

6.1 Government Compliance.

 

Borrower will maintain its and all Subsidiaries’ legal existence and good
standing as a Registered Organization in only the State of California and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to cause a material adverse effect on Borrower’s
business or operations. Borrower will comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on Borrower’s business or
operations or would reasonably be expected to cause a Material Adverse Change.

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Borrower shall deliver to Bank: (i) as soon as available, but no later than
five (5) days after filing with the Securities and Exchange Commission, the
Borrower’s 10K and 10Q reports; (ii) a

 

4



--------------------------------------------------------------------------------

Compliance Certificate together with delivery of the 10K and 10Q reports; (iii)
within 30 days after the end of each fiscal year, annual financial projections
for the following fiscal year (on a quarterly basis) as approved by Borrower’s
board of directors, together with any related business forecasts used in the
preparation of such annual financial projections; (iv) a prompt report of any
legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of $3,000,000 or
more; and (v) budgets, sales projections, operating plans or other financial
information Bank reasonably requests.

 

Borrower’s 10K and 10Q reports required to be delivered pursuant to Section
6.2(a)(i) shall be deemed to have been delivered on the date on which Borrower
posts such report or provides a link thereto on Borrower’s website on the
Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(a)(ii).

 

(b) Within 30 days after the last day of each month, Borrower will deliver to
Bank a cash balance report, including account statements detailing cash
management types of investments held and maturity dates.

 

(c) Borrower will allow Bank to audit Borrower’s Collateral at Borrower’s
expense. Such audits will be conducted during normal Business Days and normal
business hours and no more often than every six (6) months unless an Event of
Default has occurred and is continuing.

 

6.3 Inventory; Returns.

 

Borrower will keep all Inventory in good and marketable condition, free from
material defects. Returns and allowances between Borrower and its account
debtors will follow Borrower’s customary practices as they exist at execution of
this Agreement. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims, that involve more than $750,000.

 

6.4 Taxes.

 

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to the payment.

 

6.5 Insurance.

 

Borrower will keep its business and the Collateral insured for risks and in
amounts standard for Borrower’s industry, and as Bank may reasonably request.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. All property policies will
have a lender’s loss payable endorsement showing Bank as an additional loss
payee and all liability policies will show the Bank as an additional insured and
provide that the insurer must give Bank at least twenty (20) days notice before
canceling its policy. At Bank’s request, Borrower will deliver certified copies
of policies and evidence of all premium payments. Proceeds payable under any
policy will, at Bank’s option, be payable to Bank on account of the Obligations.

 

6.6 Primary Accounts.

 

Borrower will maintain an operating account with Bank.

 

6.7 Financial Covenants.

 

Borrower will maintain as of the last day of each quarter:

 

(a) Quick Ratio. A ratio of Quick Assets to Current Liabilities plus all
outstanding Indebtedness owed by Borrower to Bank of at least 2.00 to 1.00.

 

(b) Tangible Net Worth. A Tangible Net Worth of at least $75,000,000.

 

6.8 Intellectual Property Rights.

 

Borrower will (1) protect, defend and maintain the validity and enforceability
of the Intellectual Property and promptly advise Bank in writing of material
infringements and (ii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

 

5



--------------------------------------------------------------------------------

6.9 Further Assurances.

 

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS

 

Borrower will not do any of the following without Bank’s prior written consent,
for so long as Bank has an obligation to make Credit Extensions or there are any
outstanding Obligations:

 

7.1 Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or property, except for:

 

(a) Transfers in the ordinary course of business;

 

(b) Transfers to Borrower or any of its Subsidiaries from Borrower or any of its
Subsidiaries;

 

(c) Transfers of property for fair market value;

 

(d) Transfers constituting non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business and other non-perpetual licenses that may be exclusive in some
respects, such as, by way of example, with respect to field of use or geographic
territory, but that do not result, under applicable law, in a sale of all of
Borrower’s interest in the property that is the subject of the license;

 

(e) Transfers otherwise permitted by the Loan Documents;

 

(f) Transfers associated with the making or disposition of a Permitted
Investment; and

 

(g) Transfers in connection with an acquisition permitted under Section 7.3.

 

7.2 Changes in Business; Change in Control; Jurisdiction of Formation.

 

Engage in any material line of business other than those lines of business
conducted by Borrower and its Subsidiaries on the date hereof and any businesses
reasonably related, complementary or incidental thereto or reasonable extensions
thereof; permit or suffer any Change in Control. Borrower will not, without
prior written notice, change its jurisdiction of formation.

 

7.3 Mergers or Acquisitions.

 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any Person other than with Borrower or any Subsidiary, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of a Person other than Borrower or any Subsidiary,
except where no Event of Default has occurred and is continuing or would result
from such action during the term of this Agreement, and (a) Borrower is the
surviving entity or (b) such merger or consolidation is a Transfer otherwise
permitted pursuant to Section 7.1 hereof.

 

7.4 Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

6



--------------------------------------------------------------------------------

7.5 Encumbrance.

 

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted herein.

 

7.6 Distributions; Investments.

 

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments. Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock, except
for Permitted Distributions.

 

7.7 Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for (a) transactions that are in the
ordinary course of Borrower’s business, upon fair and reasonable terms (when
viewed in the context of any series of transactions of which it may be a part,
if applicable); or (b) transactions among Borrower and its Subsidiaries and
among Borrower’s Subsidiaries so long as no Event of Default exists or could
result therefrom.

 

7.8 Compliance.

 

Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System), or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

8. EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1 Payment Default.

 

If Borrower fails to pay any of the Obligations when due within three (3)
Business Days after their due date. During the additional period the failure to
cure the default is not an Event of Default (but no Credit Extension will be
made during the cure period);

 

8.2 Covenant Default.

 

(a) If Borrower fails to perform any obligation under Sections 6.2, 6.4, 6.5 or
6.7 or violates any of the covenants contained in Article 7 of this Agreement,
or

 

(b) If Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that no Credit Extensions will be made
during such cure period);

 

7



--------------------------------------------------------------------------------

8.3 Material Adverse Change.

 

If there (i) occurs a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower, or (ii) is a material
impairment of the prospect of repayment of any portion of the Obligations or
(iii) is a material impairment of the value or priority of Bank’s security
interests in the Collateral.

 

8.4 Attachment.

 

If any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days, or if Borrower is enjoined, restrained, or
prevented by court order from conducting a material part of its business or if a
judgment or other claim becomes a Lien on a material portion of Borrower’s
assets, or if a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency and not paid within ten (10) days
after Borrower receives notice. These are not Events of Default if stayed or if
a bond is posted pending contest by Borrower (but no Credit Extensions will be
made during the cure period);

 

8.5 Insolvency.

 

If Borrower becomes insolvent or if Borrower begins an Insolvency Proceeding or
an Insolvency Proceeding is begun against Borrower and not dismissed or stayed
within forty-five (45) days (but no Credit Extensions will be made before any
Insolvency Proceeding is dismissed);

 

8.6 Other Agreements.

 

If there is a default in any agreement between Borrower and a third party that
is not cured within the applicable cure period and gives the third party the
right to accelerate any Indebtedness exceeding $500,000 or that could reasonably
be expected to cause a Material Adverse Change;

 

8.7 Judgments.

 

If a money judgment(s) in the aggregate of at least $3,000,000 is rendered
against Borrower and is unsatisfied and unstayed for twenty (20) days (but no
Credit Extensions will be made before the judgment is stayed or satisfied);

 

8.8 Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document; or

 

8.9 Guaranty.

 

Any guaranty of any Obligations ceases for any reason to be in full force or any
Guarantor does not perform any obligation under any guaranty of the Obligations,
or any material misrepresentation or material misstatement exists now or later
in any warranty or representation in any guaranty of the Obligations or in any
certificate delivered to Bank in connection with the guaranty, or any
circumstance described in Sections 8.3, 8.4, 8.5 or 8.7 occurs to any Guarantor.

 

9. BANK’S RIGHTS AND REMEDIES

 

9.1 Rights and Remedies.

 

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

 

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

 

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

 

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it

 

8



--------------------------------------------------------------------------------

available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

 

(e) Apply to the Obligations any (i) balances and deposits of Borrower with Bank
or its Affiliate it holds, or (ii) amount held by Bank owing to or for the
credit or the account of Borrower;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
Patents, Copyrights, Mask Works, rights of use of any name, trade secrets, trade
names, Trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

 

(g) Bank may place a “hold” on any account maintained with Bank and deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral; and

 

(h) Dispose of the Collateral according to the Code.

 

9.2 Power of Attorney.

 

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

 

9.3 Accounts Collection.

 

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify the amount of
the Account. Borrower must collect all payments in trust for Bank and, if
requested by Bank, immediately deliver the payments to Bank in the form received
from the account debtor, with proper endorsements for deposit.

 

9.4 Bank Expenses.

 

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons, Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5, and take any action under the policies Bank
deems prudent. Any amounts paid by Bank are Bank Expenses and immediately due
and payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.5 Bank’s Liability for Collateral.

 

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6 Remedies Cumulative.

 

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of

 

9



--------------------------------------------------------------------------------

Default is not a continuing waiver. Bank’s delay is not a waiver, election, or
acquiescence. No waiver is effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it was given.

 

9.7 Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

10. NOTICES

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile to the addresses set forth at the beginning of this
Agreement. A party may change its notice address by giving the other party
written notice.

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12. GENERAL PROVISIONS

 

12.1 Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights
under it without Bank’s prior written consent which may be granted or withheld
in Bank’s discretion. Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement.

 

12.2 Indemnification.

 

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

 

12.3 Time of Essence.

 

Time is of the essence for the performance of all obligations in this Agreement.

 

12.4 Severability of Provision.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.5 Amendments in Writing, Integration.

 

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

 

10



--------------------------------------------------------------------------------

12.6 Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

12.7 Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
in Section 12.2 to indemnify Bank will survive until all statutes of limitations
for actions that may be brought against Bank have run.

 

12.8 Confidentiality.

 

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates, (ii) to
prospective transferees or purchasers of any interest in the loans (provided,
however, Bank shall use commercially reasonable efforts in obtaining such
prospective transferee or purchasers agreement to the terms of this provision),
(iii) as required by law, regulation, subpoena, or other order, (iv) as required
in connection with Bank’s examination or audit and (v) as Bank considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (a) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (b) is disclosed to Bank by a third
party, if Bank does not know, after exercising reasonable diligence, that the
third party is prohibited from disclosing the information.

 

12.9 Effective Date.

 

Notwithstanding anything set forth in this Agreement or any Loan Document to the
contrary, this Agreement and all of the Loan Documents shall not be effective
until the date on which the Bank executes this Agreement as indicated on the
signature page to this Agreement.

 

12.10 Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

13. DEFINITIONS

 

13.1 Definitions.

 

In this Agreement:

 

“Accounts” has the meaning set forth in the Code and includes all existing and
later arising accounts, contract rights, and other obligations owed Borrower in
connection with its sale or lease of goods (including licensing software and
other technology) or provision of services, all credit insurance, guaranties,
other security and all merchandise returned or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

 

11



--------------------------------------------------------------------------------

“Cash Management Services” are defined in Section 2.1.4.

 

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
greater than 35% of the shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code, in effect in the State of California as
in effect from time to time.

 

“Collateral” is the property described on Exhibit A.

 

“Committed Revolving Line” is Advances of up to Fifteen Million Dollars
($15,000,000).

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Credit Extension” is each Advance, Letter of Credit, Exchange Contract, or any
other extension of credit by Bank for Borrower’s benefit.

 

“Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

 

“Equipment” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Borrower has any interest.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is:

 

(a) Copyrights, Trademarks and Patents, and Mask Works including amendments,
renewals, extensions, and all licenses or other rights to use and all license
fees and royalties from the use;

 

12



--------------------------------------------------------------------------------

(b) Any trade secrets and any intellectual property rights in computer software
and computer software products now or later existing, created, acquired or held;

 

(c) All design rights which may be available to Borrower now or later created,
acquired or held;

 

(d) Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

 

(e) All Proceeds and products of the foregoing, including all insurance,
indemnity or warranty payments.

 

“Inventory” has the meaning set forth in the Code and includes is present and
future inventory in which Borrower has any interest, including merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products intended for sale or lease or to be furnished under a contract
of service, of every kind and description now or later owned by or in the
custody or possession, actual or constructive, of Borrower, including inventory
temporarily out of its custody or possession or in transit and including returns
on any accounts or other Proceeds from the sale or disposition of any of the
foregoing and any documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” is defined in Section 2.1.2.

 

“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, extended or restated.

 

“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.

 

“Material Adverse Change” means the occurrence of any of the events set forth in
Section 8.3.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

 

“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Permitted Distributions” means:

 

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements;

 

(b) distributions or dividends consisting solely of Borrower’s capital stock;

 

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

 

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

 

13



--------------------------------------------------------------------------------

(e) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;

 

(f) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations; and

 

(g) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s Indebtedness to Bank under this Agreement or any other Loan
Document;

 

(b) (i) any Indebtedness that does not exceed $500,000 in principal amount
existing on the Effective Date, and (ii) any Indebtedness in excess of $500,000
in principal amount existing on the Effective Date and shown on the Disclosure
Schedule;

 

(c) Subordinated Debt;

 

(d) Indebtedness to trade creditors and with respect to surety bonds and similar
obligations;

 

(e) guaranties of Permitted Indebtedness;

 

(f) Indebtedness between Borrower and any of its Subsidiaries or among any of
Borrower’s Subsidiaries;

 

(g) Indebtedness with respect to documentary letters of credit;

 

(h) capitalized leases and purchase money Indebtedness secured by Permitted
Liens;

 

(i) Indebtedness of entities acquired in any permitted merger or acquisition
transaction;

 

“Permitted Investments” are:

 

(a) Investments existing on the Effective Date;

 

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 2 years after issue;

 

(c) Investments approved by the Borrower’s Board of Directors or otherwise
pursuant to a Board-approved investment policy;

 

(d) Investments in or to Borrower or any of its Subsidiaries;

 

(e) Investments consisting of deposit and investment accounts in the name of
Borrower or any Subsidiary so long as Bank has a first priority, perfected
security interest in such accounts;

 

(f) Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

 

“Permitted Liens” are:

 

(a) (i) Liens existing on the Effective Date securing Indebtedness that does not
exceed $500,000 in principal amount and (ii) Liens existing on the Effective
Date securing Indebtedness in excess of $500,000 in principal amount and shown
on the Disclosure Schedule or (iii) Liens arising under this Agreement or other
Loan Documents;

 

14



--------------------------------------------------------------------------------

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

 

(d) licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

(e) leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

(f) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

 

(g) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement;

 

(h) Liens on assets acquired in mergers and acquisitions not prohibited by the
covenant limiting mergers and acquisitions;

 

(i) Liens consisting of pledges of cash, cash equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit;

 

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;

 

(k) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(l) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(m) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money;

 

(n) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

 

15



--------------------------------------------------------------------------------

(o) other Liens not described above arising in the ordinary course of business
and not having or not reasonably likely to have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Proceeds” has the meaning described in the Code as in effect from time to time.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, the Borrower’s consolidated, unrestricted cash,
cash equivalents, accounts receivable and short and long-term marketable
securities, determined according to GAAP.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Controller of Borrower.

 

“Revolving Maturity Date” is May 31, 2007.

 

“Schedule” is any attached schedule of exceptions.

 

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing, and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of any of the foregoing.

 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Supporting Obligation” means a Letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus, (i) all notes, accounts receivable and other
obligations owing to Borrower from its officers or other Affiliates; (ii) all
assets which would be classified as intangible assets under GAAP, including,
without limitation, goodwill, licenses, Patents, Trademarks, trade names,
Copyrights, capitalized software and organizational costs, licenses and
franchises and (iii) Total Liabilities.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, but excluding all Subordinated Debt.

 

“Trademarks” are trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Borrower connected with the trademarks.

 

[Signatures appear on the following page]

 

16



--------------------------------------------------------------------------------

BORROWER:

PORTALPLAYER, INC.

By:

 

/s/ Svend-Olav Carlsen

--------------------------------------------------------------------------------

Name:

 

Svend-Olav Carlsen

Title:

 

Vice President and Chief Financial Officer

BANK:

SILICON VALLEY BANK

By:

 

/s/ Tom Smith

--------------------------------------------------------------------------------

Name:

 

Tom Smith

Title:

 

Senior Relationship Manager

Effective as of May 31, 2005

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

 

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other Proceeds, resulting from the sale or disposition of
any of the foregoing and any documents of title representing any of the above;

 

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

 

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods, the licensing of technology or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower;

 

All Letter-Of-Credit Rights (whether or not the letter of credit is evidenced by
a writing);

 

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower’s Books relating to the foregoing;

 

All Supporting Obligations and all Borrower’s Books relating to the foregoing
and any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and Proceeds thereof.

 

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights, copyright applications, copyright registration and like protection
in each work of authorship and derivative work thereof, whether published or
unpublished, now owned or hereafter acquired; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
by such trademarks, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damage by way of any past, present and future infringement of any of the
foregoing (collectively, the “Intellectual Property”).

 

Borrower has further agreed, among other things, not to sell, transfer, assign,
mortgage, pledge, lease or grant a security interest in, or encumber any of its
Intellectual Property, except as expressly permitted under Section 7.1(d) of the
Loan and Security Agreement between Borrower and Bank dated as of May 31, 2005,
as amended from time to time, or enter into any agreement, document, instrument
or other arrangement (except with or in favor of the Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower from
selling, transferring, assigning, mortgaging, pledging, leasing, granting a
security interest in, or encumbering any of its Intellectual Property, without
Bank’s prior written consent.



--------------------------------------------------------------------------------

EXHIBIT B

 

LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00 P.S.T.

Fax To: (408) 748-9478       Date:                     

 

¨ Loan Payment:                                                              
Client Name (Borrower)

 

From Account #                                        
                                                              To Account
#                                        

                        (Deposit Account #)
                                        
                                                  (Loan Account #)

 

Principal $                     and/or Interest $                    

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

    Authorized Signature:   ______________________________________   Phone
Number:                                 

 

¨ LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                        
                                                              To Account
#                                        

                        (Loan Account #)                                        
                                                 (Deposit Account #)

 

Amount of Advance $                    

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

    Authorized Signature:   ______________________________________   Phone
Number:                                 

 

OUTGOING WIRE REQUEST

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00 p.m., P.S.T.

 

Beneficiary Name:                                         
                                         Amount of Wire: $                    

 

Beneficiary Bank:                                         
                                          Account Number:                      

 

City and State:                                        
                         

 

Beneficiary Bank Transit (ABA) #:                                         
             Beneficiary Bank Code (Swift, Sort, Chip, etc.):             

                (For International Wire Only)

 

Intermediary Bank:                                         
                                      Transit (ABA) #:
                                                             

 

For Further Credit to:                                        
                                        
                                                      

 

Special Instruction:                                        
                                        
                                                          

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

   

Authorized Signature:

--------------------------------------------------------------------------------

     

2nd Signature (If Required):

--------------------------------------------------------------------------------

   

Print Name/Title:

--------------------------------------------------------------------------------

     

Print Name/Title:

--------------------------------------------------------------------------------

   

Telephone #

--------------------------------------------------------------------------------

     

Telephone #

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:

  

SILICON VALLEY BANK

    

3003 Tasman Drive

    

Santa Clara, CA 95054

FROM:

  

PORTALPLAYER, INC.

    

70 W. Plumeria Drive

    

San Jose, California 95134

 

The undersigned authorized officer of PortalPlayer, Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (i) Borrower is in complete compliance for
the period ending                          with all required covenants except as
noted below and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. In addition, the
undersigned certifies that (i) Borrower and each Subsidiary has timely filed all
required tax returns and paid, or made adequate provision to pay, all material
taxes, except those being contested in good faith with adequate reserves under
GAAP and (ii) no liens has been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits which Borrower
has not previously notified in writing to Bank. Attached are the required
documents supporting the certification. The Officer certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP)
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The Officer acknowledges that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

--------------------------------------------------------------------------------

 

Required

--------------------------------------------------------------------------------

     Complies


--------------------------------------------------------------------------------

Monthly cash holding report   Monthly within 30 days      Yes    No Quarterly
financial statements (10Q) + CC   Within 5 days after filing      Yes    No
Annual (Audited) (10K) + CC   Within 5 days after filing      Yes    No Business
Forecast  

Within 30 days prior to

    each fiscal year end

     Yes    No

Financial Covenant

--------------------------------------------------------------------------------

 

Required

--------------------------------------------------------------------------------

     Actual


--------------------------------------------------------------------------------

     Complies


--------------------------------------------------------------------------------

Maintain on a Quarterly Basis:

                        

Minimum Quick Ratio

  2.00:1.00                    :1.00      Yes    No

Minimum Tangible Net Worth

  $75,000,000      $                           Yes    No

 

Borrower only has deposit accounts located at the following institutions:
                        .



--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached. Sincerely, PortalPlayer, Inc.

 

--------------------------------------------------------------------------------

SIGNATURE

 

--------------------------------------------------------------------------------

TITLE

 

--------------------------------------------------------------------------------

DATE

 

BANK USE ONLY

Received by:

--------------------------------------------------------------------------------

    AUTHORIZED SIGNER                

Date:

--------------------------------------------------------------------------------

Verified:

--------------------------------------------------------------------------------

    AUTHORIZED SIGNER                

Date:

--------------------------------------------------------------------------------

Compliance Status:   Yes    No



--------------------------------------------------------------------------------

Schedule to Loan and Security Agreement

 

The exact correct corporate name of Borrower is (attach a copy of the formation
documents, e.g., articles, partnership agreement): PortalPlayer, Inc.

 

Borrower’s State of formation: California/Delaware

 

Borrower has operated under only the following other names (if none, so state):
None

 

All other addresses at which the Borrower does business are as follows (attach
additional sheets if necessary and include all warehouse addresses):

 

Borrower has deposit accounts and/or investment accounts located only at the
following institutions:

 

List Acct. Numbers: See attached

 

Liens existing on the Closing Date and disclosed to and accepted by Bank in
writing: No Change

 

Investments existing on the Closing Date and disclosed to and accepted by Bank
in writing: Capital Advisor’s Group and Silicon Valley Management

 

Subordinated Debt:

 

Indebtedness on the Closing Date and disclosed to and consented to by Bank in
writing: No change

 

The following is a list of the Borrower’s copyrights (including copyrights of
software) which are registered with the United States Copyright Office. (Please
include name of the copyright and registration number and attach a copy of the
registration): No change

 

The following is a list of all software which the Borrower sells, distributes or
licenses to others, which is not registered with the United States Copyright
Office. (Please include versions which are not registered: No change

 

The following is a list of all of the Borrower’s patents which are registered
with the United States Patent Office. (Please include name of the patent and
registration number and attach a copy of the registration.): Attached

 

The following is a list of all of the Borrower’s patents which are pending with
the United States Patent Office. (Please include name of the patent and a copy
of the application.): Attached



--------------------------------------------------------------------------------

The following is a list of all of the Borrower’s registered trademarks. (Please
include name of the trademark and a copy of the registration.): No change

 

Borrower is not subject to litigation which would have a material adverse effect
on the Borrower’s financial condition, except the following (attach additional
comments, if needed): No change

 

Tax ID Number    77-0513807

 

Organizational Number, if any:                    



--------------------------------------------------------------------------------

1.   

Plot No 249

Prashasan Nagar

Road No.72, Jubilee Hills,

Hyderabad—500 034.

2.   

Plot No 242A

Prashasan Nagar

Road No.72, Jubilee Hills,

Hyderabad—500 034.

3.   

Plot No 243

Prashasan Nagar

Road No.72, Jubilee Hills,

Hyderabad—500 034.

4.   

Plot No 241

Prashasan Nagar

Road No.72, Jubilee Hills,

Hyderabad—500 034.

5.    12131 113th Avenue NE, Kirkland, WA 6.    8720 Red Oak Blvd, Charlotte, NC



--------------------------------------------------------------------------------

PortalPlayer

Summary of Patent Matters

January 26, 2005

 

Issued U.S. Patent

 

Title

--------------------------------------------------------------------------------

  

Inventors

--------------------------------------------------------------------------------

  

Registration No.

--------------------------------------------------------------------------------

  

Issued

--------------------------------------------------------------------------------

RESAMPLING

SYSTEM AND

METHOD

   Ken Chu   

09/847,920

 

6,531,969

  

May 2, 2001

 

March 11, 2003

EQUALIZER

EFFECTS ON CD

   Sandeep Patil, Nitan Ghate   

10/119,568

 

6,831,881 B2

  

April 9, 2002

 

December 14, 2004

RANDOM NUMBER

GENERATION

METHOD AND

SYSTEMS

   Jason Kim   

09/847,982

 

6,829,628 B2

  

May 2, 2001

 

December 7, 2004

 